FILED
                                                                                 February 1, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                            SUPREME COURT OF APPEALS                                  OF WEST VIRGINIA




In re B.C., A.H., and C.C.

No. 21-0631 (Putnam County 21-JA-8, 21-JA-9, and 21-JA-10)



                               MEMORANDUM DECISION



         Petitioner Mother T.H., by counsel Brenden D. Long, appeals the Circuit Court of Putnam
County’s July 30, 2021, order terminating her parental rights to B.C., A.H., and C.C. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Mindy M. Parsley, filed a response in support of the circuit court’s order. The guardian ad
litem (“guardian”), Elizabeth Davis, filed a response on behalf of the children in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in denying her request
for an improvement period and terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In January of 2021, the DHHR filed an abuse and neglect petition against petitioner and
the father of C.C. alleging that C.C. was born drug-exposed and had been hospitalized since her
premature birth in October of 2020. The DHHR alleged that petitioner was admitted to the hospital
in October of 2020 for hypertension, at which time she tested positive for amphetamine,
methamphetamine, benzodiazepine, and antidepressants. According to the petition, petitioner
denied abusing any controlled substances and stated that benzodiazepine was in her system due to
Zoloft and that methamphetamine was in her system due to Sudafed. The DHHR alleged that
petitioner also tested positive for these substances several times throughout September of 2020,
and petitioner had not previously reported the use of Zoloft or Sudafed. The DHHR alleged that


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
petitioner had been involved with Child Protective Services (“CPS”) for several months, and that
she reported ceasing the use of Percocet and benzodiazepine since February of 2020. According
to the petition, petitioner’s discussion of her substance abuse changed on a daily basis, and she
provided differing accounts to multiple individuals. After C.C.’s premature birth, petitioner told
one CPS worker that she did not know how she tested positive for multiple controlled substances
and stated that her mother had been feeding her methamphetamine. The CPS worker also visited
the parents’ home and noted that the residence was extremely cluttered and appeared as though no
one lived there. The worker explained to the parents that they needed to clean and prepare the
home for the arrival of C.C. The worker also explained to the parents that if petitioner’s mother
was drugging them while petitioner was pregnant with C.C., they needed to contact law
enforcement.

        Later in October of 2020, the CPS worker informed petitioner that there was no evidence
that she had ever contacted law enforcement to report that her mother had drugged her during her
pregnancy with C.C. At that point, petitioner began to “break down” and disclosed to the worker
that she abused methamphetamine throughout her pregnancy with C.C., including the day she was
admitted to the hospital for the child’s premature birth. Petitioner also admitted to using
methamphetamine on one occasion while in the hospital. According to the petition, C.C. was still
on “all of the tubes” in November of 2020 to assist her but was continuing to make progress. Later
that month, CPS workers visited the parents’ home to discuss a proposed safety plan for the child.
At the time, petitioner acknowledged her drug abuse and agreed to attend an inpatient drug
rehabilitation facility where C.C. could possibly be placed with her. The CPS workers also found
the parents’ home to be cluttered with “trash, junk, and animals.” The DHHR alleged that there
were several kittens in the home and a foul smell of decomposition. The porch was also cluttered
with junk, the kitchen ceiling appeared to be caving in, and the floor had a piece of plywood
covering a hole. The CPS workers also inquired about cockroaches in the home and an
inaccessible, nonworking bathroom toilet. The workers further observed minimal items for an
infant child, and the workers explained to the parents that work needed to be done before C.C.
could live at the residence. At the end of November of 2020, nursing staff disclosed that the child
was unable to appropriately bond with petitioner because her visits were “so short and
inconsistent.” The nursing staff also disclosed that the child would likely have special needs.

        According to the petition, the DHHR began providing services to petitioner in January of
2021. A service provider visited the parents’ home that month and noted several safety concerns
inside the home. The DHHR alleged that they were the same concerns noted during a CPS worker’s
visit to the residence in November of 2020. The service provider noted that the shower did not
work and the home lacked running water. The service provider also indicated that there were
several holes in the ceiling and the home was still infested with cockroaches. According to the
petition, a CPS worker received an email from a social worker at the hospital indicating that C.C.
was almost ready to be discharged. The social worker indicated that petitioner was inconsistent
with visiting with the child or receiving education. Finally, the DHHR alleged that petitioner had
failed to provide for physical, emotional or financial needs of older children B.C. and A.H., and
had abandoned them. At the time of the petition, the DHHR stated that B.C. was living with her
nonabusing father, and A.H. was residing with his maternal grandfather.




                                                2
        The circuit court held an adjudicatory hearing in March of 2021, during which petitioner
stipulated to abusing and neglecting the children. Specifically, petitioner stipulated to exposing
C.C. to her drug use, as she used controlled substances during her pregnancy with the child and
the child was born premature and drug-exposed. Petitioner further stipulated that her drug use
seriously impaired her parenting skills and abilities; that the conditions of her home were
deplorable and unsafe for C.C. to live in; that she did not participate in necessary training at the
hospital to ensure she knew how to care for the special needs of C.C., once C.C. was discharged
from the hospital; that she failed to provide for the physical, emotional, or financial needs of the
children B.C. and A.H.; that she had abandoned B.C. and A.H.; and that her actions harmed and/or
threatened the physical and/or mental health of the children. The circuit court accepted petitioner’s
stipulation and adjudicated her as an abusing parent. Petitioner then moved for a post-adjudicatory
improvement period, which the court held in abeyance.

        The guardian filed a report recommending the termination of the parents’ parental rights in
April of 2021. The guardian indicated that the parents’ home was unsafe for C.C. and that the
parents had not been cooperative with services or service providers. Specifically, the guardian
noted that the parents had missed twelve sessions with Children’s First providers since January of
2021. The report also indicated that petitioner tested positive for opioids. The guardian further
indicated that then seven-year-old B.C. and five-year-old A.H. had not seen petitioner in over three
years. Accordingly, the guardian recommended that it was in the children’s best interests to deny
the parents’ motions for improvement periods and to terminate their parental rights.

        In June of 2021, the circuit court held a final dispositional hearing wherein petitioner did
not initially appear but later appeared by telephone. At the hearing, the DHHR put on evidence
that the parents had not made any progress on the conditions of their home, and that the residence
was still unsafe for a newborn child. The DHHR further demonstrated that the parents had not
cooperated with service providers or participated in services throughout the proceedings. The
DHHR further presented evidence that it had sent the parents noncompliance letters, and that the
parents had no contact with DHHR or with service providers since the adjudicatory hearing and
had not participated in drug screens since the hearing.

        Based upon the presentation of evidence, the circuit court found that the parents had failed
to cooperate with services and service providers, and that there was no evidence that they would
substantially comply with an improvement period and denied their motions for the same based on
the evidence presented. The court found that the parents failed to avail themselves of treatment
services and were not amenable to treatment at the time. The court further found that continuation
in the home was not in the best interests of the children because the parents were unable or
unwilling to care for or provide for the children. Finally, the court found that there was no
reasonable likelihood that the conditions of abuse and neglect could be corrected in the foreseeable
future. Accordingly, the circuit court terminated petitioner’s parental rights to the children. 2 It is
from the July 30, 2021, dispositional order that petitioner appeals.


       2
         C.C.’s father’s parental rights were terminated below. The permanency plan for the child
is adoption by her foster family. B.C.’s father is a nonabusing parent and the child has achieved
permanency in his care. A.H.’s paternity is unknown and proceedings regarding the father remain
ongoing. The permanency plan for the child is guardianship by the maternal grandfather.
                                                  3
       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner alleges that the circuit court erred in terminating her parental rights
without giving her additional time to participate in an improvement period. Petitioner argues that
the DHHR “did not provide services to [her] to help fix her deplorable and unsafe living situation
to make it habitable and suitable for her child.” Petitioner further asserts that granting her a post-
adjudicatory improvement period would have given her “up to six months to work on her drug
issues, complete inpatient drug rehabilitation, complete any training still required for her child,
show that her new housing was habitable and suitable for a child, and successfully comply with
services.” In light of this, petitioner argues that she should have been afforded the opportunity to
participate in an improvement period. We disagree.

        West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” Further, “[t]his
Court has explained that ‘an improvement period in the context of abuse and neglect proceedings
is viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (citation omitted). However, the circuit court has
discretion to deny an improvement period when no improvement is likely. In re Tonjia M., 212 W.
Va. 443, 448, 573 S.E.2d 354, 359 (2002).

        On appeal, petitioner focuses her argument primarily on the timeframe, arguing that
additional time would allow her to comply with services and achieve reunification with the
children. However, petitioner failed to participate in any services designed to remedy her substance
abuse during the proceedings. While petitioner contends that the DHHR failed to provide her with
services that would have remedied the conditions of abuse and neglect, her argument ignores the
fact that she failed to avail herself of any services offered to her below. Indeed, the DHHR
demonstrated at the dispositional hearing that petitioner failed to maintain contact with the DHHR
and service providers throughout the proceedings, and failed to participate in drug screens as

                                                  4
ordered by the circuit court. The guardian indicated in her report that petitioner missed twelve
sessions with Children’s First service providers between January of 2021 and April of 2021. The
guardian further indicated that A.H. and B.C. had not seen petitioner in over three years.

        Despite petitioner’s argument that she would have substantially complied with services and
corrected the conditions of abuse and neglect, the record shows that she largely failed to participate
in services during the proceedings and, thus, failed to satisfy the burden of proof necessary to
obtain an improvement period. Further, given petitioner’s willful refusal to participate in services
designed to remedy the conditions of abuse and neglect, it is disingenuous for her to now assert
that she would have corrected the conditions of abuse and neglect if granted a post-adjudicatory
improvement period during the proceedings below. Petitioner’s actions in refusing to participate
in drug screenings, attend appointments with service providers, or stay in communication with the
DHHR established that improvement was unlikely. As such, we find no error in the circuit court’s
denial of petitioner’s motion for an improvement period.

         Next, petitioner argues that the circuit court erred in terminating her parental rights because
there was insufficient evidence to find that there was no reasonable likelihood that the conditions
of abuse and neglect could not be corrected in the near future or that termination was necessary
for the children’s welfare, the two findings required for termination of parental rights under West
Virginia Code § 49-4-604(c)(6). We find, however, that the substantial evidence laid out above
supports termination as well. Specifically, petitioner’s failure to participate in even the meager
requirement of submitting to drug screens establishes that she failed to follow through with or
respond to the reasonable family case plan in this matter, which constitutes a situation in which
there is no reasonable likelihood the conditions of abuse and neglect can be substantially corrected
under West Virginia Code § 49-4-604(d)(3). Additionally, given petitioner’s repeated abuse of
substances and lack of contact with the older children, it is clear that the children’s welfare required
termination of her rights. This Court has held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, it is clear that the
circuit court did not err in terminating petitioner’s parental rights.

       Lastly, because the proceedings in circuit court regarding A.H.’s unknown father remain
ongoing, this Court reminds the circuit court of its duty to establish permanency for the child. Rule
39(b) of the Rules of Procedure for Child Abuse and Neglect Proceedings requires that

       [a]t least once every three months until permanent placement is achieved as defined
       in Rule 6, the court shall conduct a permanent placement review conference,
       requiring the multidisciplinary treatment team to attend and report as to progress

                                                   5
       and development in the case, for the purpose of reviewing the progress in the
       permanent placement of the child.

Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the child
within twelve months of the date of the disposition order. As this Court has stated,

                [t]he [twelve]-month period provided in Rule 43 of the West Virginia Rules
       of Procedure[] for Child Abuse and Neglect Proceedings for permanent placement
       of an abused and neglected child following the final dispositional order must be
       strictly followed except in the most extraordinary circumstances which are fully
       substantiated in the record.

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, Syl. Pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(c)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court finds
       that adoption would not provide custody, care, commitment, nurturing and
       discipline consistent with the child’s best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the child
is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400
(1991).

       For the foregoing reasons, we find no error in the decision of the circuit court and its July
30, 2021, order is hereby affirmed.



                                                                                          Affirmed.

ISSUED: February 1, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton


                                                 6